OPINION of the Court by
Judge Crenshaw.
declaration alleges that defendant with force and arms broke and entered into plaintiff’s dwelling-house, un^er Pretence °f searching for money stolen, and unlawfully, unreasonably, and maliciously searched said house without a warrant, &c.' by means whereof plaintiff and his family disturbed in their dwelling, his private papers exposed to the eye of curiosity, and he greatly injured in his good name, fame, and credit, and brought into public scandal, infamy, and disgrace, &c. The defendant demurred, and assigned for causes — 1st. The plaintiff claims consequential Damages for an injury to his character in an action of Trespass vi et armis. — 2d. An injury with force cannot be joined in the same action with an injury to the character. The Court below sustained the demurrer, which is the matter assigned as Error hei’e.
It is laid down by the most approved authorities, that in this action Damages are recoverable for all injuries which naturally result from the wrongful act which constitutes the. Trespass. In many instances it is not necessary to allege such incidental or consequential injuries in the declaration ; but they may be given in evidence, under the general allegation of alia onorma. The declaration here alleges *53that by reason of a tortious entry into the plaintiff’s dwelling--house, and an unlawful and malicious search for stolen money, he sustained an injury in his character. Can we con■ceive any act better adapted to wound sensibility and destroy reputation ? It is the natural and immediate consequence of the unlawful and malicious entry and search •of the plaintiff’s dwelling. He may have sustained no pecuniary loss ; but the injury fixes on him the eye of public suspicion, inflicts a rankling wound on his. feelings, and tends to prostrate his character. We think that in this form of action Damages may be recovered for such a consequential injury. It is immaterial whether it be averred in the declaration or not ; it may be given in evidence,, and if it naturally results from the original trespass, goes to aggravate the Damages, though it is not to be viewed as a substantive -cause of action in the case. I know of no action which would lie for this consequential injury to the plaintiff’s character. If he cannot obtain satisfaction in this form of action he is without remedy.
Let the judgment be reversed, and the cause be remanded for further proceedings.